MEMORANDUM **
Bryon Wayne Miller appeals his 360-month sentence imposed following a guilty plea to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Upon review of the record, we conclude that the limited waiver of the right to appeal is unenforceable, as appellant, based on the plea colloquy, had a reasonable expectation that he would be permit*330ted to appeal his sentence under these circumstances. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.1995).
Because appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory, we remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hemandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.